Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, rendered August 22, 1961, after trial, convicting him of a violation of section 1751-a of the Penal Law (unlawful possession of a narcotic drug), and sentencing him, as a prior offender, to serve a term of nine months in the New York City Penitentiary. On consent of the District Attorney, judgment reversed, information dismissed and defendant discharged. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.